DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6 in the reply filed on 8/15/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the method, bubble containing liquid, and apparatus claims would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “a liquid” is the same liquid previously referred to in claim 1, or a separate liquid. Similarly, the claim includes “a heating element” and it is not clear if it is the same “heating element” in claim 1, from which claim 2 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 3, 4, 5, and 6 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kashino (U.S. Publication 6,109,734). 
Regarding claim 1, Kashino teaches an ultrafine bubble generating method for generating ultrafine bubbles by causing a heating element provided in a liquid to generate heat (column 1 lines 59-63 which teaches a heater 101), making film boiling on an interface between the liquid and the heating element, and generating a film boiling bubble (column 1 lines 59-63 teaches inducing film boiling which produces bubbles, column 8 lines 29-32 teaches 1 micrometer bubbles which are considered reading on ultrafine bubbles).
Regarding claim 2, Kashino teaches further comprising dissolving a predetermined gas component into a liquid (column 13 line 39-41 teaches dissolved air in the ink); generating ultrafine bubbles containing the predetermined gas component by causing a heating element provided in the liquid in which the gas component is dissolved in the dissolving step to generate heat, making film boiling on an interface between the liquid and the heating element, and generating a film boiling bubble (bubble (column 1 lines 59-63 teaches inducing film boiling which produces bubbles, column 8 lines 29-32 teaches 1 micrometer bubbles which are considered reading on ultrafine bubbles). 
Regarding claim 3, Kashino teaches further comprising collecting the liquid containing the ultrafine bubbles generated in the generating step (column 2 lines 1-8 teaches pushing ink into discharge openings 301, the material is considered collected in channels terminating in item 301 openings).
Regarding claim 4, Kashino teaches further comprising the ultrafine bubbles include at least one of first ultrafine bubbles generated near a surface of the film boiling bubble when the film boiling bubble is expanded, second ultrafine bubbles generated near the surface of the film boiling bubble when the film boiling bubble shrinks, third ultrafine bubbles generated near a surface of the heating element when the film boiling bubble shrinks, and fourth ultrafine bubbles generated in a region in which a shock wave that is made when the film boiling bubble disappears is propagated (see multiple outlet channels proximate item 301, more than four bubbles would form leading to the outlets, and the location bubbles are considered near the surface of the heating element, near the surface of the film, and the bubbles would grow and shrink via the vacuum suction taught in column 8 lines 52-56 which would inherently create a shock wave to remove the bubbles entering the channels). 
Regarding claim 5, Kashino teaches further comprising the ultrafine bubbles are generated in a case where a gas dissolved in the liquid exceeds a thermal dissolution limit, and undergoes phase transition (see column lines 59-63, which teaches film boiling which produces bubbles, the heat provided would inherently force the gas being above a thermal dissolution limit in order to form bubbles). 
Regarding claim 6, Kashino teaches further comprising the ultrafine bubbles are generated in a case where a gas dissolved in the liquid exceeds a pressure dissolution limit, and undergoes phase transition (see column lines 59-63, which teaches exerting pressure on the liquid, which would inherently force the gas being above a pressure dissolution limit in order to form bubbles).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774